EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. McAnelly, Lesly (Reg. No. 71,583) on 06/22&25/21.

The application has been amended as follows: 
In the specification:
Please replace paragraphs 023 and 028 as follows:
Paragraph [023] “...According to example embodiments, the display may be based upon a user's "mindset." More specifically, the process of flowchart 100 may be used to generate a display that serves as a tool for a user to reach a desired priority with data tailored to the specific user. The display may be generated, in part, from a multidimensional profile comprising a vector representation of the user's preferences as described in U.S. Application No. 15/092,349 349 (Now U.S. Patent No. 10,255,700 

Paragraph [028] “...In operation 115, a multidimensional data profile of the user or group is generated. The multidimensional data profile may comprise a vector representation of preferences of the user or group. Operation 115 may include a series of interactions of the user with a user interface, such as user interface 200 of FIG. 2. More specifically, the data profile may be based upon the techniques described in U.S. Patent Application No. 15/092,349 (Now U.S. Patent No. 10,255,700 B2). Accordingly, the generation of the user or group profile may be based upon interactions within a user interface that include typed text, voice-communicated text, touchscreen input data such as swipes, mouse clicks, answers to questions, minimizing or closing a pop-up window, emojis, icons, accepting or declining a calendar event invitation, sending a calendar event invitation, communicating with other individuals and others. The result of operation 115 may be a profile that includes a series of inclination values stored as vectors which quantify not only the user's 

In the claims:
Claim 1:
A method of transforming a digital calendar system into a strategy execution tool, the method comprising:
determining, via a processor, a priority for a user of [[a]]the digital calendar system;
	determining, via the processor, a plurality of links between the priority and a plurality of calendar entries in the digital calendar system, each link from the plurality of links being one of automatically generated or entered in response to the user dragging a representation of the priority from a first section of a user interface to a second section of the user interface, and each link from the plurality of links being illustrated by similar shadings;
determining a change to the digital calendar system associated with the priority;
determining an effect on the priority based on the change to the digital calendar system;
the user interface of the digital calendar system, the generating the data describing the display of the effect on the priority based on a multidimensional data profile of the user; 
	displaying the display of the effect on the priority in [[a]]the first section of the user interface; and
displaying a plurality of calendar entries in [[a]]the second section of the user interface, the second section of the user interface different from the first section of the user interface,
the priority for the user comprising a principal area of focus that determines specific actions, choices and preferences that a user makes or has to make to achieve a certain desired outcome.


Claim 12:
A method of transforming a digital calendar system into a strategy execution tool, the method comprising:
embedding, via a processor, external content within a user interface of [[a]]the digital calendar system, wherein the external content is received from a source external to the digital calendar system, and wherein the 
determining, via the processor, and displaying in a first section of the user interface, a priority of a user, the priority associated with a plurality of calendar events, each link from a plurality of links between the priority and the plurality of calendar events being one of automatically generated or entered in response to the user dragging a representation of the priority from the first section of the user interface to a second section of the user interface, and each link between the priority and the plurality of calendar events being illustrated by similar shadings;
determining, via the processor, and displaying in the user interface, an alignment between a desired investment of time in the priority of the user and an actual investment of time in the priority of the user; 
displaying, via the user interface, priorities of other users; and 
displaying a plurality of calendar entries in [[a]]the second section of the user interface, the second section of the user interface different from the first section of the user interface, 
the user interface having a form that is selected based on a multidimensional data profile of the user, and 



Claim 14: 	
The method of claim 13, wherein embedding the external content within the user interface comprises transforming the user interface into [[a]]the strategy execution tool, wherein transforming the user interface into the strategy execution tool comprises adapting the user interface from a framework configured to display transactional calendar information into a framework configured to indicate an effect of calendar events on the priority of the user. 


Claim 19: 
A method of transforming a digital calendar system into a strategy execution tool, the method comprising:
determining, via a processor, a strategic plan for a group of users;
, the individual priorities and the group priorities being linked, via a plurality of links, to a plurality of calendar entries, each link from the plurality of links being one of automatically generated or entered in response to the user dragging a representation of at least one individual priority from the individual priorities or at least one group priority from the group priorities from a first section of a user interface to a second section of the user interface, and each link from the plurality of links being illustrated by similar shadings; 
selecting a format for [[a]]the user interface of [[a]]the digital calendar system, the selecting based on a multidimensional data profile of at least one user from the group of users; 
displaying the individual priorities and the group priorities in [[a]]the first section of the user interface of the digital calendar system, to drive effective execution; and
displaying a plurality of calendar entries in [[a]]the second section of the user interface, the second section of the user interface different from the first section of the user interface,
each of the individual priorities and the group priorities comprising a principal area of focus that determines specific actions, choices and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/CHARLES E ANYA/           Primary Examiner, Art Unit 2194